Appeal from a decision of the Unemployment Insurance Ap- . peal Board, filed February 14, 2006, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because she refused an offer of suitable employment without good cause.
Claimant worked as a project management assistant until she was laid off on December 27, 2004. Thereafter, she received unemployment insurance benefits. Starting in mid-February 2005, the employer repeatedly called claimant and left messages offering her the opportunity to return to work. Claimant, however, never spoke with the employer and did not return to her job. As a result, the Unemployment Insurance Appeal Board ruled that she was disqualified from receiving benefits because she refused an offer of suitable employment without good cause. In addition, the Board charged her with a recoverable overpayment of benefits pursuant to Labor Law § 597 (4) and reduced her right to receive future benefits by eight effective days. Claimant appeals.
We affirm. “A claimant who refuses to accept a job for which he or she is reasonably suited by training and experience will be disqualified from receiving unemployment insurance benefits” *1235(Matter of Guzenski [Commissioner of Labor], 20 AD3d 801, 802 [2005] [citations omitted]). Here, although claimant testified that she never received any messages from the employer concerning an offer of employment, this presented a credibility issue for the Board to resolve (see Matter of Nappi [Commissioner of Labor], 260 AD2d 714, 714 [1999]). Substantial evidence supports the Board’s finding that she refused an offer of suitable employment without good cause (see Matter of McKeon [Community Health & Home Care—Commissioner of Labor], 306 AD2d 792, 793 [2003]). Claimant’s failure to disclose the job offer when certifying for benefits supports the Board’s finding that she made willful false statements to obtain benefits (see Matter of Turner [Commissioner of Labor], 6 AD3d 915, 916 [2004]).
Cardona, P.J., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.